VAUGHN, Judge.
Defendant’s only contention is that the trial court erroneously assumed “that it had been established beyond power of the jury to find to the contrary that the defendant intentionally pointed the weapon at the prosecuting witness on the second occasion?” The trial court’s instructions contained the following admonitions:
“Thus, I charge you that if you find from the evidence and beyond a reasonable doubt that on or about the 8th day of July, 1972, Adlai Stevenson Moore assaulted Glenn (sic) Tickle by intentionally pointing a thirty-eight caliber pistol at her, and thereby inflicted serious bodily injury upon the said Glenn (sic) Tickle ... it would be your duty to return a verdict of an assault with a deadly weapon inflicting serious bodily injuries. . . .
In the case of an assault with a deadly weapon, it would be necessary to find that the defendant acted intentionally in pointing the pistol; . . .” (Emphasis added.)
In an earlier portion of the instructions, the court stated that a verdict of guilty would necessitate a finding that “the defendant assaulted Glenn (sic) Tickle intentionally.” (Emphasis added.)
We hold that the court’s instructions were adequate and that defendant’s trial was free from prejudicial error.
No error.
Judges Campbell and Parker concur.